Name: Commission Regulation (EC) No 2125/98 of 2 October 1998 fixing the minimum selling prices for beef put up for sale under the fourth invitation to tender referred to in Regulation (EC) No 1324/98
 Type: Regulation
 Subject Matter: Europe;  prices;  animal product;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities3. 10. 98 L 268/33 COMMISSION REGULATION (EC) No 2125/98 of 2 October 1998 fixing the minimum selling prices for beef put up for sale under the fourth invitation to tender referred to in Regulation (EC) No 1324/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/98 (2), and in particular Article 7(3) thereof, Whereas tenders have been invited for certain quantities of beef fixed by Commission Regulation (EC) No 1324/ 98 (3); Whereas, pursuant to Article 9 of Commission Regulation (EEC) No 2173/79 (4), as last amended by Regulation (EC) No 2417/95 (5), the minimum selling prices for meat put up for sale by tender should be fixed, taking into account tenders submitted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 The minimum selling prices for beef for the invitation to tender held in accordance with Article 2(1)(d) of Regula- tion (EC) No 1324/98 for which the time limit for the submission of tenders was 21 September 1998 are as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 October 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 210, 28. 7. 1998, p. 17. (3) OJ L 183, 26. 6. 1998, p. 38. (4) OJ L 251, 5. 10. 1979, p. 12. (5) OJ L 248, 14. 10. 1995, p. 39. EN Official Journal of the European Communities 3. 10. 98L 268/34 Estado miembro Medlemsstat Mitgliedstaat Ã Ã  Ã Ã ¿r µ Ã »Ã ¿r Member State Ã tat membre Stato membro Lidstaat Estado-membro JÃ ¤senvaltio Medlemsstat Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã  Ã ½Ã Ã ± Products Produits Prodotti Producten Produtos Tuotteet Produkter Precio mÃ ­nimo expresado en ecus por tonelada Mindstepriser i ECU/ton Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã » Ã Ã ¹Ã Ã Ã µr ÃÃ Ã » Ã Ã µÃ ¹r Ã µÃ ºÃ Ã Ã ±Ã ¶  µÃ µÃ ½Ã µr Ã Ã µ Ecu Ã ±Ã ½  Ã  Ã ½Ã ¿ Minimum prices expressed in ECU per tonne Prix minimaux exprimÃ ©s en Ã ©cus par tonne Prezzi minimi espressi in ecu per tonnellata Minimumprijzen uitgedrukt in ecu per ton PreÃ §o mÃ ­nimo expresso em ecus por tonelada VÃ ¤himmÃ ¤ishinnat ecuina tonnia kohden ilmaistuna Minimipriser i ecu per ton ANEXO Ã¯ £ § BILAG Ã¯ £ § ANHANG Ã¯ £ § Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  Ã¯ £ § ANNEX Ã¯ £ § ANNEXE Ã¯ £ § ALLEGATO Ã¯ £ § BÃ ¶LAGE Ã¯ £ § ANEXO Ã¯ £ § LIITE Ã¯ £ § BILAGA a) Carne con hueso Ã¯ £ § KÃ ¸d, ikke udbenet Ã¯ £ § Fleisch mit Knochen Ã¯ £ § Ã Ã  Ã ±Ã Ã ± µÃ µ Ã º Ã ºÃ ±Ã »Ã ± Ã¯ £ § Bone-in beef Ã¯ £ § Viande avec os Ã¯ £ § Carni non disossate Ã¯ £ § Vlees met been Ã¯ £ § Carne com osso Ã¯ £ § Luullinen naudanliha Ã¯ £ § KÃ ¶tt med ben DEUTSCHLAND Kompensierte Viertel 630